Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 3/18/2020 is acknowledged and being considered by Examiner.
Priority
Examiner acknowledges the present application’s claim to priority of provisional application 62/728,552, filed on 9/7/2018. 
Response to Arguments
Applicant’s election without traverse of Species 1 in the reply filed on 10/13/2022 is acknowledged.
	Examiner has performed an updated evaluation of the claimed invention. Upon further consideration of the instant application, and after performing a search for the elected species, the Examiner has determined the species identified in the restriction requirement are patentably indistinct. In light of the response filed on 10/13/2022 in response to the election of species requirement and after further evaluation, Examiner has withdrawn the previous requirement for election of species, made on 8/22/2022. 
Specification
The disclosure is objected to because of the following informalities: Paragraph [0038] recites ‘gearbox 224’ and ‘coupler 224’. Are these intended to be the same structure, i.e. the gearbox is acting as a coupler? This issue is further complicated by the description including ‘the coupler 224 and/or armature 226’.  Please amend to clarify. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “224” designates two structures in Figure 2A. This objection is coupled with the specification objection above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  Please amend the preamble of claim 19 to read “the system of claim 11”, instead of “the apparatus of claim 11”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a tool actuator (…) configured to actuate the material removal tool in claims 1 and 11. A tool actuator is considered a generic placeholder with no specific structural meaning, wherein the generic placeholder is modified by functional language, configured to actuate the material removal tool, without being modified by sufficient structure for performing the claimed function. 
When looking to the specification, the tool actuator is described to be a motor; please see [0044].This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
Examiner notes that the recitations of support, movement assembly, and mechanical linkage were additionally evaluated under 35 U.S.C. 112(f), however, it was determined that these recitations do not invoke 112(f). The recitations of ‘a support’, ‘a movement assembly’, and ‘a mechanical linkage’ are broadly reciting claim structure. However, ‘a support’ is not a generic placeholder modified by functional language, ‘a movement assembly’ is a broad recitation but is not modified by functional language deemed sufficient to invoke (for example, claim 11 recites ‘via the movement assembly’, i.e. indirectly, wherein other claims recite types of connections), and ‘a mechanical linkage’ is not a generic placeholder, but instead reflects a type of coupling or connection. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Examiner’s Note: Paragraph [0016] of the Specification recites “For this disclosure, the following terms and definitions shall apply”. Examiner acknowledges paragraph [0018] describing the meanings of the terms “coupled”, “coupled to”, “coupled with”, and “connect”, some of which are recited in the claimed invention. The descriptions of these terms are consistent with their plain and ordinary meanings. Given that the claim terms are not given definitions that depart from their plain and ordinary meanings, under broadest reasonable interpretation, the words of the claim have been given their plain meaning, consistent with the specification. (MPEP 2111.01, sections I., III., and IV.) 

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation of ‘a second sleeve’ renders the claim scope indefinite. Claim 9 recites ‘a nut or sleeve’ in the alternative form. However, the scope of claim 10 does not include a narrowing recitation which makes it clear if the ‘sleeve’ option of the alternative recited in claim 9 has been selected, i.e. a first sleeve and a second sleeve. Although ‘second’ may intend to impart two sleeves, the mere recitation of ‘second’ absent a definitive first sleeve renders the structure of the claimed invention unclear. Given that the disclosure contemplates the structure of the apparatus using language similar to the claimed invention in [0025], i.e. a nut or sleeve and in some cases, a second sleeve, it is unclear what quantity is intended to be reflected in the claimed invention. For the purposes of examination, and in light of an embodiment shown having two sleeves, Examiner is interpreting the claimed invention to have two sleeves. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauze (US 4,094,102), herein after referred to as ‘Lauze’.
Regarding independent claim 1, Lauze discloses a material removal apparatus (See abstract), comprising:
a material removal tool (see Figure 1, saw 11; see Col. 1, lines 62-65);
a support (boom 14) configured for coupling to a movement assembly (see pivoting movement taking place at axle 15, vertical displacement via cylinder 26 and rod 27; see Col. 2, lines 10-20; see also Figure 2 showing the multiple arrows of displacement for boom 14, i.e. therein lies a movement assembly coupled to boom 14); and
a tool actuator retained by the support (wherein motor 28 is supported by the boom 14, provided with elements to actuate the saw 11), the tool actuator configured to actuate the material removal tool (wherein the components of motor 28 actuate the saw 11; see Col. 2, lines 57-65).
Regarding independent claim 11, Lauze discloses a material removal system (see Abstract), comprising: 
a movement assembly (see pivoting movement taking place at axle 15, vertical displacement via cylinder 26 and rod 27; see Col. 2, lines 10-20; see also Figure 2 showing the multiple arrows of displacement); and 
a material removal machine (see saw 11 and assembly, Figures 1 and 2) configured for movement via the movement assembly (please refer to at least elements 15, 26, 27; see also Figures 1 and 2), the material removal machine comprising:
a material removal tool (see saw 11; see Col. 1, lines 62-65), and
a tool actuator (wherein motor 28 is supported by the boom 14, provided to actuate the saw 11) configured to actuate the material removal tool (wherein the components of motor 28 actuate the saw 11; see Col. 2, lines 57-65).
Regarding claims 2 and 12, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the material removal tool comprises a cutting disc (see saw 11; see Col. 1, lines 5-8 disclosing a cut-off saw; see Figure 2 regarding the disc shape) and the tool actuator comprises a motor (see saw motor components 28; Figure 3).
Regarding claim 3, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the tool actuator (motor 28 having internal components, Figure 3) is encased within an actuator housing of the support (please refer to Figure 3; wherein the internal components of the motor 28, which actuate the saw 11, are contained within a shell or housing, on the support boom 14). 
Regarding claim 4, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the tool actuator is connected to the material removal tool through a mechanical linkage (wherein the motor has pulley 29, mounted to belt 30, which engages pulley 13 of the saw; see Figure 2), the mechanical linkage retained by the support (wherein boom 14 supports and retains the casing 31; see Col. 2, lines 20-24).
Regarding claim 5, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the material removal tool (11) is secured on a spindle that is retained by the support (wherein Col. 1, lines 62-68 disclose that the wheel 11 is mounted on a shaft not shown, within sleeve 12 supported by boom 14; see also Figures 1 and 2), the tool actuator (28) configured to actuate the material removal tool by turning the spindle (wherein the motor has a pulley 29 which engages onto an endless belt 30, which engages pulley 13 to rotate the shaft of disc 11; see Col. 2, lines 15-23).
Regarding claim 6, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the tool actuator is connected to the spindle through a mechanical linkage (pulleys 13, 29, and belt 30) retained by the support (wherein the motor has pulley 29, mounted to belt 30, which engages pulley 13 of the saw; wherein the motor has a pulley 29 which engages onto an endless belt 30, which engages pulley 13 to rotate the shaft of the abrasive disc; see Col. 2, lines 15-23 and Figure 2; wherein Col. 1, lines 62-68 disclose that the wheel 11 is mounted on a shaft not shown; see also sleeve 12 and safety casing 31).
Regarding claim 7, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the mechanical linkage comprises a spindle pulley (13) coupled to the spindle (see Figure 2 regarding the pulley 13; wherein the disc is mounted on a shaft, wherein said shaft is provided with pulley 13; see Col. 1, lines 65-68), an actuator pulley (pulley 29) coupled to the tool actuator (28), and a belt (belt 30) connecting the spindle pulley to the actuator pulley (see Figure 2; Col. 2, lines 17-23).
Regarding claim 8, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the belt (30), spindle pulley (13), and actuator pulley (29) are encased within an arm (31) of the support (Col. 2, lines 17-23; see also Figures 1 and 2).
 Regarding claim 9, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the support comprises a nut or sleeve (see bearing blocks 16 sleeves over axle 15; see also piston rod 27 fastened to the boom 14; see Figures 1-3) configured for coupling to the movement assembly (wherein the aforementioned bearings and attachment mechanisms are provided to couple the boom 14 to the movement assembly, wherein the movement assembly provides pivotal, linear, and vertical displacement, see arrows in Figure 2).
Regarding claim 10, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the support further comprises a second sleeve configured to receive a guide shaft (15) of the movement assembly (wherein there are two bearing blocks 16 sleeved over axle 15, see Figure 3).
Regarding claim 13, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the material removal machine further comprises a support (boom 14) having an actuator housing, the tool actuator encased within the actuator housing (please refer to Figure 3; wherein the internal components of the motor 28, which connect to and actuate the saw 11, are contained within a shell or housing, on the support boom 14; wherein Examiner acknowledges the transitional phrase recitation of ‘having’, and is interpreting the term to be open ended, in light of the specification without improper importation).
Regarding claim 14, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the material removal tool (11) is secured on a spindle that is retained by the support (wherein Col. 1, lines 62-68 disclose that the wheel 11 is mounted on a shaft not shown, within sleeve 12 supported by boom 14; see also Figures 1 and 2), the mechanical linkage being connected to the spindle (wherein the motor has pulley 29, mounted to belt 30, which engages pulley 13 of the saw shaft, i.e. connected thereto; see Figure 2).
Regarding claim 15, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the material removal tool (11) is secured on a spindle that is retained by the support (wherein Col. 1, lines 62-68 disclose that the wheel 11 is mounted on a shaft not shown, within sleeve 12 supported by boom 14; see also Figures 1 and 2), the mechanical linkage being connected to the spindle (wherein the motor has pulley 29, mounted to belt 30, which engages pulley 13 of the saw shaft; see Figure 2). 
Regarding claim 16, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the mechanical linkage comprises a spindle pulley (13) coupled to the spindle (see Figure 2 regarding the pulley 13; wherein the disc is mounted on a shaft, wherein said shaft is provided with pulley 13; see Col. 1, lines 65-68), an actuator pulley (29) coupled to the tool actuator (28), and a belt (30) connecting the spindle pulley and the actuator pulley (see Figure 2 and Col. 2, lines 17-23).
Regarding claim 17, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the belt (30), spindle pulley (13), and actuator pulley (29) are encased within an arm (31) of the support (Col. 2, lines 17-23; see also Figures 1 and 2).
Regarding claim 18, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the material removal machine further comprises a shaft coupler (A, Reference Drawing 1), and wherein the movement assembly comprises an actuation shaft (27) in mechanical communication with the shaft coupler (wherein piston rod 27 translates motion to boom 14 via shaft coupler A), the actuation shaft (rod 27 of cylinder 26) configured to move the material removal machine via the shaft coupler (see Col. 2, lines 14-23; wherein the boom 14 is lifted by cylinder 26 and piston rod 27 via shaft coupler A).

    PNG
    media_image1.png
    642
    804
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 19, all of the previously recited limitations are rejected by Lauze as applied above, wherein Lauze further discloses wherein the material removal machine further comprises a sleeve (see bearings 16, Figure 3) configured to receive a support rail (axle 15) of the movement assembly.
Claim(s) 1-4, 9-12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (US 2,726,651), herein after referred to as ‘Tucker’.
Regarding independent claim 1, Tucker discloses a material removal apparatus (please see abstract), comprising:
a material removal tool (see at least cutting head 19 mounted on an assembly, Figures 8 and 9);
a support (46) configured for coupling to a movement assembly (wherein cutting head 19 includes an elongated frame 46 arranged transversely of the carriage and has depending lugs 47 and 48 provided with downwardly opening notches 49 to provide a saddlelike support for the cutting head on a cross member; please refer to Figures 8-10; wherein the cutting head 19 is provided with movement by the assembly elements described in at least Col. 4, lines 1-17, Col. 5, lines 1-21, Col. 2, lines 50-67; wherein Examiner is referencing the embodiment shown in Figures 8-10, while citing disclosure portions describing structures common to both embodiments); and
a tool actuator (motor 56) retained by the support (46), the tool actuator configured to actuate the material removal tool (saw is driven by the motor 56 through a pulley and belt connection indicated at 58; see Col. 3, lines 1-2).
Regarding independent claim 11, Tucker discloses a material removal system (please see Abstract), comprising: 
a movement assembly (please refer to Figures 8-10; wherein the cutting head 19 is provided movement  by the assembly elements described in at least Col. 4, lines 1-17, Col. 5, lines 1-21, Col. 2, lines 50-67; wherein Examiner is referencing the embodiment shown in Figures 8-10, while citing disclosure portions describing structures common to both embodiments); and 
a material removal machine (see at least cutting head 19 mounted on an assembly, Figures 8 and 9) configured for movement via the movement assembly (wherein the frame 46 which supports the cutting head translates movement from adjacent elements for moving the cutting head 19, see at least Col. 5, lines 1-21; see also Col. 2, lines 50-67 describing pivotal movement), the material removal machine comprising:
a material removal tool (see cutting head 19), and
a tool actuator (motor 56) configured to actuate the material removal tool (wherein the saw is driven by motor 56 through a pulley and belt connection indicated at 58, Col. 3, lines 1-2).
Regarding claims 2 and 12, all of the previously recited limitations are rejected by Tucker as applied above, wherein Tucker further discloses wherein the material removal tool comprises a cutting disc (cutting head 19 includes saw 50) and the tool actuator comprises a motor (see motor 56).
Regarding claim 3, all of the previously recited limitations are rejected by Tucker as applied above, wherein Tucker further discloses wherein the tool actuator is encased within an actuator housing of the support (see the exterior housing or shell of motor 56, shown in Figures 3 and 9, mounted on support 46; wherein the internal components of the shell actuate the disc tool).
Regarding claim 4, all of the previously recited limitations are rejected by Tucker as applied above, wherein Tucker further discloses wherein the tool actuator is connected to the material removal tool through a mechanical linkage, the mechanical linkage retained by the support (see belt and pulley connection at 58, wherein the motor 56 drives the saw via the belt and pulley connection; see Col. 3, lines 1-2).
Regarding claim 9, all of the previously recited limitations are rejected by Tucker as applied above, wherein Tucker further discloses wherein the support comprises a nut or sleeve configured for coupling to the movement assembly (please refer to lugs 47, 48 sleeves about cross member 95, Figures 8 and 9).
Regarding claim 10, all of the previously recited limitations are rejected by Tucker as applied above, wherein Tucker further discloses wherein the support (46) further comprises a second sleeve (see elements 47, 48, i.e. a first and second sleeve) configured to receive a guide shaft (95; Figures 8 and 9) of the movement assembly.
Regarding claim 19, all of the previously recited limitations are rejected by Tucker as applied above, wherein Tucker further discloses wherein the material removal machine further comprises a sleeve (see lugs 47, 48, Figures 8 and 9) configured to receive a support rail (95) of the movement assembly (see lugs 47 and 48 mounted on the cross member 95; see also Col. 3, line 70-Col. 4, line 5).
Regarding claim 20, all of the previously recited limitations are rejected by Tucker as applied above, wherein Tucker further discloses wherein the movement assembly further comprises a first end plate, a second end plate (see shoes 99/100, 101/102 in Figure 9, on opposing sides of the cross member 95), and a plate actuator configured to move the first end plate and second end plate (wherein the slide shoes have grooves 103 containing the edges of the flanges 16, 17 in order to adjust the height of the carriage, i.e. the slide shoes are moved by the mechanism described in Col. 4, lines 1-36; wherein Col. 5, lines 5-21 disclose the shoes are sliding along edges 104), the support rail (95) extending between and retained by the first end plate and the second end plate (wherein cross member 95 extends between the slides shows and is by the slide shoes so as to be held by the frame assembly).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maluck (US 3,621,829). Please see blade assembly (14), support frame (60), arm (81), tool actuator (75), and the belt and pulley connection disclosed in Col. 4, lines 36-45. See also Figure 1. 
Simspon (US 3,311,103). Please see material removal tool (43) comprising a saw, support (36), movement assembly disclosed in Col. 2 line 68-Col. 3, line 5, tool actuator (38), and the belt and pulley connection disclosed in Col. 3, lines 9-17. 
Whitney (US 2,201,658). Please see material removal tool (45), support (C, 48), tool actuator (52), movement described on Page 2 left column, lines 27-38, pulleys 54, 55, and belt 56, cutter shaft 46. 
Everett (US 4,376,356); please refer to the Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723